Mr. Justice Horton delivered the opinion of the court. In this case the defendant in error brought suit to recover from plaintiff in error the balance claimed to be due upon & promissory note made by plaintiff in error. To the declaration plaintiff in error filed a special andx general demurrer which was overruled, and he elected to abide by his demurrer. Thereupon the court, upon the evidence offered, entered judgment against plaintiff in error for $325.41. The abstract of the record filed by plaintiff in error says of said declaration (except stating the names of the parties) this and this only, viz : First count purports to be upon a note by the defendant to said decedent followed by the common counts, on supposed promises to decedent. Copy of note and affidavit. There is here nothing to show any defect in the declaration, or anything from which this court can determine or consider the points presented by the demurrer. The judgment should therefore be affirmed under the rules and practice of this court. (Amundson Printing Co. v. Empire Paper Co., 83 Ill. App. 440.) We have, however, looked at the record, and are convinced that substantial justice has been reached in the entry of judgment. For instance, the first point in the brief of counsel for plaintiff in error is that the declaration “ does not in either count allege that those supposed promises or any or either of them were made in the lifetime of said intestate.” The declaration states that the note is made payable to the order of the intestate and is dated October 31, 1892, and that the intestate died May 19, 1894—that is, that the intestate died a year and a half after the note was executed payable to his order. All the other objections to the declaration are simply technical and do not reach the merits. Indorsed upon the declaration is a copy of the note sued upon and an affidavit showing the nature of plaintiff’s demand and the amount due, in conformity to the provisions of the statute. (Secs. 37 and 38, Rev. Stat. of Ill., Ch. 110.) There is no claim made that plaintiff in error does not owe the money apparently due upon his promissory note. There is no substantial error apparent and the judgment of the Superior Courtis affirmed. ¡¡ Upon a petition for a rehearing counsel for plaintiff in error suggests that the court overlooked the fact that an appeal was prayed and allowed December 26,1899, and that such appeal “ was perfected by the filing and approval of the appeal bond December 28,” and that therefore the trial court had no jurisdiction in the case to enter the orders therein which were entered January 20, 1900. The court did not overlook that question. No such thing appears in the abstract wrhich could be overlooked. The only bond referred to in the abstract is the one upon the appeal from the judgment entered January 20, 1900. Neither is there anything in the assignment of errors referring to, or in any manner indicating, upon the face thereof, that there was any other bond filed or any other appeal perfected. No reason is apparent to the court wrhy there should be any modification of the original opinion or of the order entered thereon. Affirmed.